Name: Commission Regulation (EEC) No 688/92 of 19 March 1992 on the issuing of a standing invitation to tender for the resale on the internal market of 24 000 tonnes of rice held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/ 1720 . 3. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 688/92 of 19 March 1992 on the issuing of a standing invitation to tender for the resale on the internal market of 24 000 tonnes of rice held by the Spanish intervention agency of 24 000 tonnes of rice held by it in accordance with Regulation (EEC) No 75/91 . Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 2 April 1992. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 15 May 1992. 3. Tenders must be lodged with the Spanish interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 5 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for intervention on the market in rice (3), as last amended by Regulation (EEC) No 794/91 (4), provides that rice held by the intervention agency is to be sold by tender ; Whereas Commission Regulation (EEC) No 75/91 (*) lays down the procedure and conditions for the disposal of rice held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 24 000 tonnes of rice held by the Spanish intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  Servicio Nacional de Productos Agrarios (SENPA) c/Beneficencia 8, Madrid 28004 (telex : 23427 SENPA E). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Spanish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 24. 0 OJ No L 82, 28 . 3. 1991 , p. 5. 0 OJ No L 9, 12. 1 . 1991 , p. 15.